DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 11/13/2020 has been fully considered in preparing for this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkansky et al. (US. Patent App. Pub. No. 2009/0064117, “Bashkansky” hereinafter) in view of Ravindran et al. (US. Patent App. Pub. No. 2019/0065248, “Ravindran”).
As per claim 1, Bashkansky teaches a method, comprising: 
receiving, by a media pipeline framework, a plurality of copies of each block of a media pipeline (see further Ravindran below) (Fig. 1, ¶ [34-37]), i.e. receiving copies of the programs 131-133), 
wherein a first copy of the plurality of copies is a high-level representation of a respective block and wherein a second copy of the plurality of copies is a machine-readable copy of the respective block (¶ [17]); and  
generating, by a processing device, a run-time-optimized media pipeline using the first copy and the second copy (Fig. 3, ¶ [87-92]).
	Bashkansky does not expressly teach the claimed media pipeline.
However, Ravindran teaches a similar method of generating a run-time optimized pipeline using a first copy and second copy of the plurality blocks of pipeline (¶ [14-15]), where the pipeline is media pipeline (¶ [14], data processing pipelines that are being executed by a streaming system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Ravindran in combination with the method as taught by Bashkansky, the advantage is to be able to predict future corresponding metrics for the pipelines, such as metrics that represent predicted latencies and throughputs (¶ [16]).
.

Claims 2-7, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkansky et al. (US. Patent App. Pub. No. 2009/0064117) in view of Ravindran et al. (US. Patent App. Pub. No. 2019/0065248) further in view of Bobba et al. (US. Patent App. Pub. No. 2014/0281424, “Bobba”).
As per claim 2, the combined Bashkansky-Ravindran fails to explicitly teach wherein at least one of the first copy or the second copy comprise an annotation indicating a description of code that runs for each output pixel of an output image.
However, Bobba teaches a similar method of optimizing run-time media pipeline (Fig. 1, 14, ¶ [20-21]), wherein, the method discloses that the copies includes annotation indicating a description of code (¶ [31, 38]) that runs for each output pixel of an output image (for the output results of the application 110 (Fig. 1) for display. See also ¶ [25] and [151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of annotation as taught by Bobba into the combined Bashkansky-Ravindran method as addressed above, the advantage of which is to indicate whether optimizations may be performed for different blocks of instructions (¶ [21]).
As per claim 3, although not explicitly taught by the combined Bashkansky-Ravindran, Bobba does teach generating, by a just-in-time (JIT) compiler, the run-time-optimized media pipeline using the annotation (¶ [29]). Thus, claim 3 would have been obvious over the combined references for the reason above.
wherein generating the run-time optimized media pipeline comprises combining two or more blocks of the media pipeline based on the annotation (see Ravindran, ¶ [14-15], combining the two pipelines). Thus, claim 4 would have been obvious over the combined references for the reason above.
As per claim 5, the combined Bashkansky-Ravindran-Bobba also teaches wherein generating the run-time optimized media pipeline comprises eliminating a subset of a block of the media pipeline based on the annotation (see Bashkansky, ¶ [52], e.g. removing instructions for optimization process). Thus, claim 5 would have been obvious over the combined references for the reason above.
As per claim 6, the combined Bashkansky-Ravindran-Bobba further teaches generating the run-time optimized media pipeline comprises designating an argument of a block as a constant (Bashkansky, Fig. 1,  non-optimized program 131, i.e. unchanged program). 
As per claim 7, the combined Bashkansky-Ravindran-Bobba further teaches wherein generating the run-time optimized media pipeline comprises excluding a subset of a block from optimization (see Bashkansky, ¶ [47], i.e. code deletion).
Claim 16, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.

Claim 20, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkansky et al. (US. Patent App. Pub. No. 2009/0064117) in view of Ravindran et al. (US. Patent App. Pub. No. 2019/0065248) further in view of Bobba et al. (US. Patent App. Pub. No. 2014/0281424, “Bobba”), and further in view of Norton et al. (US. Patent App. Pub. No. 2009/0280844, “Norton”).
As per claim 8, as addressed in claim 1, the combined Bashkansky-Ravindran teaches a system, comprising: 
a memory to store an input image and an output image (Bashkansky, memory 114); and 
a processing device, operatively coupled to the memory (Bashkansky, Fig. 1, data processor 111), to: 
generate a plurality of copies of each block of a media pipeline, wherein a first copy of the plurality of copies is a high-level representation of a respective block and wherein the second copy of the plurality of copies is a machine-readable copy of the respective block (see claim 1); and 
provide the plurality of copies of each block to a run-time compiler (Bobba, addressed in claim 3 above) to generate a run-time-optimized media pipeline to receive the input image and generate the output image (addressed below referring to Norton), using the first copy and the second copy (see claim 1).
media pipeline to receive the input image and generate the output image.
However, Norton teaches a similar method of generating a run-time optimized pipeline by modifying the blocks of the pipeline (such as removing redundant transcoding operations 218, see Fig. 2, and also ¶ [34-38]) wherein the pipeline is a media processing pipeline that “performs transcoding of input images to output images” (¶ [147]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Norton in combination with the method as taught by The combined Bashkansky-Ravindran-Bobba, the advantage is to provide a flexible adaptation system that is scalable and provides increased performance and maintainability (¶ [18]).
Claim 9, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 10, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection is based on the newly cited references to address the claim amendment, which now requires the second copy is a respective block of the first copy.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611